SLIP OP. 12--111

UNITED STATES COURT OF INTERNATIONAL 'I`RADE

SIOUX HONEY ASSOCIATION, ADEE
HONEY FARMS, MON'I`EREY
MUSHROOMS, INC., THE GARLIC
COMPANY, and BEAUC()IJP
CRAWFISH, INC., dba RICELAND
CRAWFISH, INC., individually and on
behalf of all others similarly situated,

Plaintit`t`s,
v.
UNITED STATES,

Defendant.

Before: Timothy C. Stanceu, Judge

Court No. 09-00141

JUDGMENT

ln accordance with the decision of the U.S. Court of Appeals for the Federal Circuit in
Sl`oux Honey A.s‘.sociation v. Hczrtford Fire Irzsurance Company, 672 F.3d 1041 (Fecl. Cir. 2012),
the resulting rnandate, and all other filings and proceedings herein, it is hereby

ORDERED that Count One of the complaint as asserted against the surety defendants be,
and hereby is, DISMISSED for lack of jurisdiction; and it is further

ORDERED that Count Elevlen of the complaint be, and hereby is, DISMISSED for lack

of jurisdiction ~

Dated: August 29, 2012
New York, New York

/S / Timothy C. Stanceu
Judge